Citation Nr: 1206297	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  07-30 656	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic disability manifested by chronic and frequent colds.

2.  Entitlement to service connection for a chronic disability manifested by throat pain.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a chronic disability manifested by throat pain.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to June 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in August and October 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the Veteran's claims.

In January 2012, the Veteran revoked a power of attorney in favor of Disabled American Veterans.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a chronic disability that is productive of frequent colds and throat pain; he also seeks entitlement to VA compensation benefits for the latter condition under 38 U.S.C.A. § 1151.

As to the first two issues, the Board notes that the Veteran was seen during service for both colds and other respiratory problems.  Further, he complained of having chronic or frequent colds on a June 1967 Report of Medical History that was completed in conjunction with his separation examination.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider" the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3) (2011).  In light of the foregoing, the Board finds that further development is necessary before the Board can adjudicate the first two claims identified on the title page.

In addition, the Veteran was afforded a VA nose, sinus, larynx and pharynx examination in November 2006.  The report of that examination, however, does not include assessments by the examiner as to whether there is a relationship between the Veteran's conditions and his military service or to VA treatment and thus is not adequate for rating purposes.  For this reason as well, the Board finds it must remand this is appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In light of the foregoing, the Board finds that the Veteran's 1151 claim must also be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statement from individuals that have first-hand knowledge, and/or who were contemporaneously informed of his respiratory symptoms, including "chronic and frequent colds" and throat pain, to include any information regarding the onset and/or chronicity of these symptoms since service.  He should be provided an appropriate amount of time to submit this lay evidence.  

2.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for appropriate VA examination, to determine the current nature, onset and etiology of any respiratory condition, including "chronic and frequent colds" and throat pain found to be present.  The claims folder must be made available to and reviewed by the examiner.  All necessary tests should be conducted.  

The examiner must state whether it is at least as likely as not that any respiratory disability is related to or had its onset in service.  In offering this assessment, the examiner must acknowledge and discuss the Veteran's competent report of having had "chronic and frequent colds" since service, as well as throat pain.  

If the Veteran is found to have a chronic disability manifested by throat pain, the examiner must state whether the disability is due to a 1968 tonsillectomy performed by VA.  If so, the examiner must indicate whether the record reflects that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing this treatment.

All findings and conclusions should be set forth in a legible report.

3.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the claims file is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

